Case 2:18-cv-02321-MWF-AS Document 91 Filed 01/02/20 Page 1 of 2 Page ID #:981



 1   CENTER FOR DISABILITY ACCESS
     Mark Potter, Esq., SBN 166317
 2   Phyl Grace, Esq., SBN 171771
     Dennis Price, SBN 279082
 3   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 4   (858) 375-7385; (888) 422-5191 fax
     dennisp@potterhandy.com
 5
     Attorney for Plaintiffs
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   Chris Langer,                             ) Case: 2:18-CV-02321-MWF-AS
                                               )
12          Plaintiff,                         )ACKNOWLEDGMENT OF FULL
                                               )SATISFACTION OF JUDGMENT
13     v.                                      )
     Esther Wasserman, in individual and       )
14
     representative capacity as trustee of the )
     Esther Wasserman Family Trust;            )
     S.E. Distribution, Inc., a California)
15
     Corporation; and Does 1-10,               )
16                                             )
                  Defendants.                  )
17                                             )
18
19
20         Judgment Creditor hereby acknowledges full and complete satisfaction of
21   judgment(s) in the above captioned matter. The Clerk of the Court is hereby authorized
22   and directed to make an entry of the full and complete satisfaction on the docket of said
23
     judgment(s).
24
           a. Judgments and Renewals
25
      Event                          Date
26
      Judgment                       December 20, 2019
27
28


     Acknowledgment of Satisfaction of Judgment
Case 2:18-cv-02321-MWF-AS Document 91 Filed 01/02/20 Page 2 of 2 Page ID #:982



 1         b. Judgment Creditor:
 2    Name                           Address
 3    Chris Langer                   C/o Dennis Price, Esq., 8033 Linda Vista Road, Suite 200,
 4
                                     San Diego 92111
 5
 6
           c. Judgment Debtors:
 7
      Name                           Last Known Address
 8
      Esther Wasserman               1311 S. Hill Street, Los Angeles, CA
 9
      S. E. Distribution, Inc.       1311 S. Hill Street, Los Angeles, CA
10
11
12         d. Status of Judgment Liens with the Secretary of State

13         No notice of judgment lien has been recorded with the Secretary of State.
14
15
16   Dated: January 2, 2020                              CENTER FOR DISABILITY ACCESS
                                                         By: /s/ Dennis Price
17                                                       Dennis Price
18                                                       Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28


     Acknowledgment of Satisfaction of Judgment
